86 F.3d 1161
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ATR SALES, INC., a California corporation, Plaintiff-Appellant,v.QM INDUSTRIES LTD., a Canadian corporation, Defendant-Appellee.
No. 94-56654.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 8, 1996.Decided May 28, 1996.

Before:  REINHARDT, KOZINSKI, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
Plaintiff, ATR Sales, Inc.  ("ATR"), brought this action for trademark infringement and unfair competition under the Trademark Act of 1946, as amended, commonly known as the Lanham Act, 15 U.S.C. § 1051 et seq., and under the common and statutory law of the State of California.   Defendant, QM Industries Ltd.  ("QM"), filed a motion to dismiss the action for lack of personal jurisdiction and an alternative motion to stay the action pending resolution of two previously-filed Canadian suits involving QM and


3
VACATED AND REMANDED for further proceedings consistent with this disposition.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3